Banke, Judge.
In this appeal from his conviction of entering a motor vehicle with intent to commit a theft, the defendant’s sole contention is that the evidence is insufficient to support the verdict.
The victim positively identified the defendant; and the defendant’s car, which was used to transport the property stolen from the victim’s vehicle, was also identified. Held:
Applying the standard prescribed in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), we find the evidence sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt.
*805Decided February 13, 1984.
Michael H. Lane, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, A. Thomas Jones, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulman, P. J., and Pope, J., concur.